Citation Nr: 9902863	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  91-12 554	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of a duodenal ulcer and hiatal hernia and 
postoperative residuals of duodenotomy, sphincteroplasty, 
removal of T-tube and history of ampullary stricture, with 
postoperative dumping syndrome, currently evaluated 
60 percent disabling.  

Entitlement to an increased rating for arteriosclerotic heart 
disease with tachycardia and hypertension, currently 
evaluated 30 percent disabling.   

Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently evaluated 10 percent 
disabling.  

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated 10 percent 
disabling.  

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated 10 percent 
disabling.  

Entitlement to an increased rating for degenerative joint 
disease of the right elbow, currently evaluated 10 percent 
disabling.  

Entitlement to an increased rating for degenerative joint 
disease of the left elbow, currently evaluated 10 percent 
disabling.  

Entitlement to an increased rating for anxiety reaction, 
currently evaluated 10 percent disabling.  

Entitlement to an increased (compensable) rating for 
postoperative residuals of a right renal calculus.  

Entitlement to an increased (compensable) rating for 
postoperative residuals of an incisional hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1948 to November 1972.

2.	On January 20, 1999, prior to the promulgation of a 
decision in the appeal, the RO forwarded to the Board a 
November 1998 communication from the appellant which is 
construed as a withdrawal of his appeal.

CONCLUSION OF LAW

The appellant has withdrawn his appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
C. W. Symanski
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans Appeals.

- 2 -
